DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on February 18, 2021 have been received and entered. Claims 1, 4 have been amended. He Van Dijik’s declaration filed on February 18, 2021 have been considered and entered. Claims 1-12, 14-21 are under consideration. 
Priority
It is noted that instant application is a continuation of application no 14137902 filed on 12/20/2013, which is continuation of 13740727 filed on January 14, 2013, which is divisional of application no  13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 and 09/03/3030 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-6, 8-12, 17-19, 21 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). Applicants’ amendment of base claim 1, introducing the limitation “wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice, wherein a said subsequent generation mouse comprises  (i) in its germline a homozygous IgH - locus comprising unrearranged human IgH variable region gene segments operatively linked to  an IgH constant C region comprising an endogenous CH gene segmentrr.11. and (ii) in its germline all or part of mouse IgH variable region DNA; and “defects in early B cell differentiation” [0353], a defect that Applicant notes may affect the genus of VH regions expressed in the Murphy mouse compared to the mouse recited in the instant method claims was found persuasive (see page 12 of the arguments). It is noted that the mouse disclosed in Murphy fails to disclose mouse is capable of breeding with another said homozygous transgenic mouse to produce subsequent generation mice. In view of foregoing, Applicant’s argument that mouse disclosed in Murphy  shows defect in early B cell differentiation, and without an evidentiary basis, Murphy does not qualify as disclosing an equivalent mouse to the mouse recited in the instant method claims, particularly in terms of the chimeric IgH locus recited in the instant claims was found persuasive. Therefore, previous rejection of claims 1-6, 8-12, 17-19, 21 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 1, 7, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), as applied for claim 1, above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra.
Claims 1, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  The rejection is withdrawn for the reasons discussed supra.

Maintained-Double Patenting
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-12, 14-20 and 21 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
 Claims 1-12, 14-20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-12, 14-20 and 21 remain  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of copending Application No. 13740727. 
Claims 1-12, 14-20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US10165763 (Application No. 14080630).  
Claims 1-12, 14-20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 1-12, 14-20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of 10,064,398 (Application No. 14516461).  

Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-12, 14-20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632